Exhibit 10.1

 

STERLING BANCSHARES, INC.

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of
                    ,          (the “Grant Date”), between Sterling Bancshares,
Inc., a Texas corporation (the “Company”), and              (the “Employee”).

 

1. Award. As of the Grant Date, the Company shall issue in the Employee’s name
             shares (the “Restricted Shares”) of the Company’s common stock, par
value $1.00 per share, pursuant to the Company’s 2003 Stock Incentive and
Compensation Plan (the “Plan”), subject to the Restrictions thereon as
hereinafter provided.

 

2. Restricted Shares. The Employee hereby accepts this grant of Restricted
Shares and agrees as follows:

 

(a) Restrictions. The Restricted Shares may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of to
the extent then subject to the Restrictions (as defined below), and in the event
of termination of the Employee’s employment with the Company for any reason
other than as provided in Section 2(b), the Employee shall, for no
consideration, forfeit to the Company all Restricted Shares then subject to the
Restrictions. The prohibitions against transfer, etc. and the obligation to
forfeit and surrender the Restricted Shares to the Company upon the Employee’s
termination of employment are herein referred to as the “Restrictions.” The
Restrictions shall be binding upon and enforceable against any transferee of
Restricted Shares.

 

(b) Lapse of Restrictions. The Restrictions shall lapse as to the Restricted
Shares in accordance with the following schedule, provided the Employee has been
continuously employed by the Company from the Grant Date through the lapse date:

 

Lapse Date

--------------------------------------------------------------------------------

  

Percentage of Total Number

of Restricted Shares Granted

as to Which Restrictions Lapse

--------------------------------------------------------------------------------

 

On 1st Anniversary of Grant Date

   25 %

On 2nd Anniversary of Grant Date

   50 %

On 3rd Anniversary of Grant Date

   75 %

On 4th Anniversary of Grant Date

   100 %

 

Notwithstanding the foregoing, if the Employee’s employment with the Company is
terminated by reason of his death or a disability that entitles the Employee to
disability



--------------------------------------------------------------------------------

benefits under the Company’s long-term disability plan, the Restrictions shall
lapse as to all of the Restricted Shares then subject to the Restrictions. In
addition, the Restrictions shall lapse upon a Change of Control of the Company
(as defined in the Plan). For purposes of this Agreement, employment with an
affiliate of the Company shall be deemed to be employment with the Company.

 

(c) Certificates. A certificate evidencing the Restricted Shares shall be issued
by the Company in the Employee’s name, pursuant to which the Employee shall have
all of the rights of a shareholder of the Company with respect to the Restricted
Shares, including, without limitation, voting rights and the right to receive
dividends or other distributions on such shares; provided, however, that
dividends or other distributions paid in shares of the Company’s stock shall be
subject to the same Restrictions. The certificate shall contain an appropriate
endorsement reflecting the Restrictions. The certificate shall be delivered upon
issuance to the Secretary of the Company or to such other depository as may be
designated by the Committee as a depository for safekeeping until such
Restrictions lapse pursuant to the terms of this award. On the Grant Date, the
Employee shall, if required by the Committee, deliver to the Company a stock
power, endorsed in blank, relating to the Restricted Shares. Upon the lapse of
the Restrictions, the Company shall cause a new certificate or certificates to
be issued without legend (except for any legend required pursuant to applicable
securities laws or any other agreement to which the Employee is a party) in the
name of the Employee in exchange for the certificate evidencing the Restricted
Shares.

 

(d) Corporate Acts. The prohibitions of Section 2(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Restrictions and the provisions
governing the lapsing of such Restrictions applicable to the original Restricted
Shares for all purposes of this Agreement and the certificates representing such
stock, securities or other property shall be legended to show such Restrictions.

 

3. Withholding of Tax and Tax Elections. To the extent that the receipt of the
Restricted Shares or the lapse of any Restrictions results in compensation
income to the Employee, the Employee shall deliver to the Company at the time of
such receipt or lapse, as the case may be, such amount of money as the Company
may require to meet its tax withholding obligation under applicable laws or make
such other arrangements to satisfy such withholding obligation as the Company,
in its sole discretion, may approve. In addition, the Company may withhold
unrestricted shares of stock of the Company (valued at their fair market value
on the date of withholding of such shares) otherwise to be issued upon vesting
to satisfy its withholding obligations.

 

4. Status of Stock. The Employee agrees that the Restricted Shares granted under
this Agreement will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable federal or state securities laws.
The Employee also agrees that (i) the certificates representing the Restricted
Shares may bear such legend or legends as the Committee

 

-2-



--------------------------------------------------------------------------------

deems appropriate in order to reflect the Forfeiture Restrictions and to assure
compliance with applicable securities laws, (ii) the Company may refuse to
register the transfer of the Restricted Shares on the stock transfer records of
the Company if such proposed transfer would constitute a violation of the
Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Restricted Shares.

 

5. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Employee, such notices or
communications shall be effectively delivered if hand delivered to the Employee
at his principal place of employment or if sent by registered or certified mail
to the Employee at the last address the Employee has filed with the Company. In
the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.

 

6. Amendment. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by the Employee or by any employee,
officer, or representative of the Company or by any written agreement unless
signed by the Employee and by an officer of the Company who is expressly
authorized by the Company to execute such document.

 

7. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Employee.

 

8. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all effective as of the Grant Date.

 

Please execute this Agreement by signing and returning all pages to             
in the Human Resources Department. Please make a copy of this Agreement for your
records.

 

STERLING BANCSHARES, INC

By:

 

 

--------------------------------------------------------------------------------

EMPLOYEE

 

--------------------------------------------------------------------------------

 

-3-